Citation Nr: 0507312	
Decision Date: 03/14/05    Archive Date: 03/21/05	

DOCKET NO.  04-02 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a chronic stomach 
disorder.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from April 1951 to April 1953. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
VARO in Boston, Massachusetts, that denied entitlement to a 
benefit sought.  

A review of the record discloses that the veteran is in 
receipt of a permanent and total disability rating for 
pension purposes because of regional ileitis.


FINDINGS OF FACT

1.  VA has notified the veteran of the evidence needed to 
substantiate his claim, and has made all necessary attempts 
to obtain and fully develop all evidence necessary for an 
equitable disposition of the claim. 

2.  The medical evidence shows that the veteran's stomach 
disorder is not related to his active service.  


CONCLUSION OF LAW

The veteran does not have a stomach disorder that was 
incurred in or aggravated by his active service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.303, 3.307, 3.309 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a chronic 
stomach disorder.  In the interest of clarity, the Board will 
initially discuss whether this issue has been properly 
developed for appellate purposes.  The Board will then 
address the issue on appeal, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) redefines the obligations of VA with respect to 
the duty to assist, including to obtain medical opinions 
where necessary, and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  VA has a duty to 
notify a claimant of the evidence needed to substantiate a 
claim, of what evidence he is responsible for obtaining, and 
what evidence VA will undertake to obtain.  38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 17 Vet. App. 412, 
422 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  
(1) Inform the claimant about the information and evidence 
not of record that is necessary to substantiate a claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request and tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1). 

The RO provided this notice in a communication dated in May 
2002, prior to the July 2002 initial RO adjudication of the 
claim.  The VCAA notice letter did not explicitly contain the 
"fourth element," but the communication did tell the veteran 
to furnish information with regard to any medical reports in 
his possession showing findings, diagnosis, and treatment for 
a stomach disorder.  This information put him on notice to 
submit relevant evidence in his possession.  Subsequently, 
the veteran provided sources of information and VA attempted 
to obtain information from those various sources.  To the 
extent possible, records have been obtained and associated 
with the claims folder.  The Board notes that the record does 
include a notation from the office of Peter C. Roos, M.D., to 
the effect that "we no longer have these records in our 
office.  Pt. has not been our pt. for many years."  Also of 
record is an October 2003 communication from the wife of 
another physician who stated that her husband had not been 
practicing medicine for the past year because of illness.  
She indicated that the records pertaining to the veteran for 
the years from 1950 to 1980 were not accessible.  She stated, 
without elaborating, that "he does, however, confirm the 
identity of his patient, and the diagnosis as stated."  The 
record reflects that the release form sent to the physician's 
office referred to the condition as "Crohn's 
disease/ileitis."  

The Board also finds that the veteran was sent another 
communication regarding the VCAA in March 2003.  In the 
January 2004 statement of the case he was notified of the 
regulations pertinent to the claim, informed of the reasons 
for the denial action, and provided with an additional 
opportunity to present evidence and argument in support of 
his claim.  Therefore, the Board finds that the notice 
requirements of 38 U.S.C.A. § 5103 of the new statute have 
been satisfied.  

The record shows the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  In response to the VA 
notices, the veteran and his representative have not 
indicated that there is any additional evidence that needs to 
be obtained in order to fairly decide the claim.  Under these 
circumstances, the Board finds that the veteran would not be 
prejudiced by the Board proceeding with a decision at this 
time.  

The Board notes that all the VCAA essentially requires is 
that the duty to notify is satisfied and that the claimant is 
given the opportunity to submit information and evidence in 
support of a claim.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Legal Criteria

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or 
injury incurred in or aggravated by active service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, to 
prove service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of inservice incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
inservice disease or injury.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).  The United States Court of Appeals for 
the Federal Circuit has confirmed that "a veteran seeking 
disability benefits must establish...the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  

Service connection can also be established when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such a condition.  Such evidence must 
be medical unless it relates to a condition as to which lay 
observation is competent.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identity the disease entity and sufficient 
observation to establish chronicity at the time.  38 C.F.R. 
§ 3.303(a).  If the chronicity provision is not applicable, a 
claim may still be established if the condition is observed 
during service or any applicable presumption still exists, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).  

Certain diseases which have been identified by a statute or 
regulations as "chronic" and which become manifest to a 
degree of at least 10 percent within an applicable 
presumptive period, usually one year after service discharge, 
shall be considered to have been incurred in or aggravated by 
service, notwithstanding that there is no record of such 
disease during the period of service.  See 38 U.S.C.A. 
§ 1112(b); 38 C.F.R. §§ 3.307, 3.309(c).  These diseases 
include peptic ulcer disease, but do not include ileitis or 
Crohn's disease.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).  

Factual Background

A March 1977 communication from the National Personnel 
Records Center in St. Louis reflected that reports of 
physical examinations at entrance and at separation and 
medical records during service were not able to be found.  
The facility was able to locate morning reports that reveal 
the veteran was hospitalized on one occasion in October 1951.  
Details were not provided.  

The post service medical evidence of record reflects the 
veteran was seen by a private physician in February 1967 for 
an incarcerated umbilical hernia that was repaired.  

Additional post service medical records reveal that on one 
occasion in October 1968, the veteran was seen for a 
complaint of epigastric pain of two weeks' duration.  It was 
noted that although the veteran described himself as tense 
and anxious, he was in his "usual state of good health" until 
about three weeks earlier when he began to experience 
epigastric pain and discomfort intermittently.  The veteran 
also stated that as of late, fatty foods did not agree with 
him.  Past medical history revealed a notation of bilateral 
herniorrhaphy repair in the early 1950's in the military.  
Notation was also made of repair of umbilical hernia in 
February 1967 and of a hemorrhoidectomy in January 1967.  It 
was stated he had no history of any serious medical illness.  
Following clinical examination, he was to undergo laboratory 
testing and other studies.  The impressions were to rule out 
various stomach disorders.  

Additional medical evidence includes a discharge summary 
pertaining to private hospitalization of the veteran in March 
1970.  It was stated he had been diagnosed as having 
granulomatous bowel disease involving the terminal ileum and 
lower right colon by X-ray in 1968.  He had done well 
thereafter until one week prior to admission when he began 
noting a full feeling and vague cramping pain in the upper 
abdomen.  An upper gastrointestinal series resulted in 
findings compatible with a clinical diagnosis of regional 
enteritis.  The discharge diagnosis was granulomatous colitis 
involving the terminal ileum and right-sided colon.  

Also of record is a November 1971 statement from Richard D. 
Bush, M.D.  The physician stated he first saw the veteran in 
October 1968 for abdominal pain and diarrhea of a few days' 
duration.  The veteran was found to have regional enteritis 
by barium enema study.  The physician stated since that time 
the veteran had been debilitated by the disease and had 
received treatment with a variety of drugs.  In September 
1970 the gallbladder was removed for chronic colicystitis and 
cholelithiasis.  However, despite treatment with Prednisone, 
the bowel disease progressed to the point that it was 
necessary in June 1971 to do a right colectomy.  The 
physician opined that the veteran had a very debilitating 
chronic disease from which he was currently in remission.  

The record shows that an application for disability 
compensation or pension benefits was received on November 15, 
1971.  The veteran referred to hospitalization in 1971.  He 
did not refer to any treatment received while in service.  

Subsequently, by rating decision dated in January 1972, he 
was found to be entitled to a permanent and total disability 
rating for pension purposes from November 15, 1971, primarily 
because of regional ileitis.  

The initial claim for service connection for a stomach 
disorder was not received until May 2002.  

The veteran was accorded a gastrointestinal examination by VA 
in June 2002.  He stated that while in service in 1951 he 
experienced abdominal pain and fever.  He reported that he 
underwent bowel surgery at Fort Hood.  The examiner noted 
that there was no clear information pertaining to this in the 
claims folder.  The veteran related that after service he had 
recurrences of abdominal symptoms over the years and was 
diagnosed with Crohn's disease in the 1960's and 1970's and 
had undergone multiple surgeries.  He said the last surgery 
was around 1980.  Following examination, pertinent 
impressions were made of:  History of Crohn's disease with 
multiple surgeries (13), bowel resection, infection and 
repair, gallbladder removal, hernia repair; chronic 
colitis/irritable bowel syndrome.  

Analysis

Based on a longitudinal review of the evidence of record, 
although the veteran alleges that he had stomach problems in 
the service, and that his current stomach difficulties, 
diagnosed by VA as chronic colitis/irritable bowel syndrome 
and a history of Crohn's disease with multiple surgeries, 
were chronic and continuous in the years following service, 
the clinical evidence of record does not support the 
veteran's assertions of continuity of symptoms for the period 
from the time of discharge from service in 1953 until the 
late 1960's, the time following service separation.  Even if 
such continuity were accepted, there is no competent evidence 
linking that symptomatology to any current disability.  As 
noted above, when the veteran was seen in October 1968 for 
epigastric complaints, the pain was noted as being of only 
two weeks' duration.  The veteran's history reflected that he 
had been in his usual state of good health until just three 
weeks prior to having been seen in October 1968.  A November 
1971 statement from Dr. Bush, the physician who reported 
having first seen the veteran in October 1968, reflected that 
the veteran had only been ill for a few days with abdominal 
pain and diarrhea when first seen by the physician in October 
1968.  None of the records dating from the late 1960's 
suggests any causal relationship between the veteran's 
stomach difficulties and his active service in the early 
1950's.  Thus, the persuasive medical evidence is against a 
finding that any current stomach disorder, to include Crohn's 
disease and colitis, had its onset during or was 
etiologically linked to the veteran's service.  The Board 
notes that neither Crohn's disease nor colitis is identified 
by statute or regulation as a chronic disorder for which 
service connection may be granted if the disorder is shown 
within one year after service.  

The Board finally notes with regard to the veteran's own 
assertions that he has a stomach disorder related to service, 
that it is well established that laypersons without medical 
training, such as the veteran, are not competent to comment 
on medical matters such as diagnosis and etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also 
38 C.F.R. § 3.159(a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Thus, while the 
veteran's statements are probative of symptomatology, they 
are not competent or credible evidence of a diagnosis or 
medical causation of a disability.  

In sum, while the Board empathizes with the veteran's various 
problems regarding his stomach, the preponderance of the 
evidence is against the claim and the benefit sought is 
denied.  


ORDER

Service connection for a chronic stomach disorder is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


